Citation Nr: 0920318	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in October 2007.   

The Veteran presented testimony at a Board hearing in April 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.

2.  The Veteran's tinnitus is causally related to his combat 
service.

3.  Skin cancer not manifested during his active duty service 
or nor is skin cancer otherwise related to service, to 
include as due to Agent Orange exposure during service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Skin cancer was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated November 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in January 2007, obtained a medical 
opinion as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  The claims file also includes medical 
records which effectively address the etiology of the skin 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Tinnitus and Hearing Loss

At the Veteran's Board hearing, he testified that while in 
service, he worked on aircraft and that he was exposed to 
excessive noise in the hangar.  He stated that he was also 
assigned to a Huey as a door-gunner and that he was exposed 
to gunfire and explosions.  He did not wear ear protection.  
He testified that he also had ringing in his ears while in 
service; but that he didn't want to complain about it.  He 
stated that he was aware of hearing loss and tinnitus almost 
immediately following service; but that he didn't take real 
note of it until approximately a year after discharge.  He 
reported that he has trouble hearing and understanding his 
wife and the television.   

The service personnel records confirm that the Veteran's 
specialty was that of an aircraft power train repairman; and 
the Board concedes that he was exposed to excessive noise.  

The Board notes that the service treatment records reflect no 
findings attributed to either hearing loss or tinnitus.  To 
the contrary, the Veteran underwent a separation examination 
in January 1967 which yielded normal findings.  Upon 
examination, the right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 0, 0, 0, 
and 0 decibels, respectively.  Left ear pure thresholds at 
500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were also 
measured at 0, 0, 0, and 0 decibels, respectively.  
Additionally, the Veteran completed a Report of Medical 
History in conjunction with the examination.  He specifically 
denied having hearing loss, or any other ear trouble.  

The first post service treatment records reflecting any 
hearing difficulty are dated February 1981.  The post service 
treatment records also include a March 1985 audiological 
examination that shows hearing loss between 2000 and 4000 
decibels.  The Veteran denied any ear pain; and there is no 
indication that he reported any ringing in his ears at that 
time.  

The Veteran underwent a VA examination in January 2007.  The 
claims file was reviewed in conjunction with the examination.  
Upon examination, the right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 20, 25, 45, 80, and 90 decibels respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 10, 15, 
25, 75, and 80 decibels respectively.  Speech recognition 
scores were 100 percent for the each ear utilizing the 
Maryland CNC Word List.  Otoscopy revealed clear canals and 
normally appearing tympanic membranes.  Stenger test was 
negative; and there was good inter-test consistency 
(suggesting reliable results).  He was diagnosed with 
profound high frequency sensorineural hearing loss in the 
right ear, and severe high frequency sensorineural hearing 
loss in the left ear.  The examiner opined that it was less 
likely than not that the Veteran's hearing loss and tinnitus 
were caused by or are related to acoustic trauma in service.  
His rationale was that the Veteran had normal hearing at the 
time he was discharged from service; and the best evidence in 
the literature does not support any latent effect of noise 
exposure.  He also noted that the Veteran did not report 
tinnitus at the aforementioned March 1985 examination.  The 
examiner opined that this suggests a more recent onset of 
tinnitus.  

The Board first addresses the tinnitus issue.  The record 
shows that the Veteran participated in combat in Vietnam.  
Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
Veterans, "The Secretary shall accept as sufficient proof of 
service- connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).

In order to overcome the provision of 38 U.S.C.A. § 1154(b) 
for combat Veterans, there must be clear and convincing 
evidence.  The Board is not inclined to find that a mere lack 
of pertinent complaints constitutes clear and convincing 
evidence.  As for the VA medical opinion which is unfavorable 
to the Veteran's claim, the opinion is based to some extent 
on the lack of documentation of tinnitus in service. However, 
the provisions of 38 U.S.C.A. § 1154(b) for combat Veterans 
are designed to cover those combat situations where such 
documentation would be difficult if not impossible.  The 
negative etiology opinion based on a mere lack of complaints 
of tinnitus during service and at the 1985 examination, 
without some actual medical evidence showing that there was 
no tinnitus at those times, does not reach the level of clear 
and convincing evidence.  

Under the particular circumstances of this case involving a 
combat Veteran who has testified under oath that he first 
noted ringing in his ears during combat, the Board believes 
the provisions of 38 U.S.C.A. 1154(b) require a determination 
favorable to the Veteran.  Entitlement to service connection 
for tinnitus is warranted.

With regards to hearing loss, the Board finds that there is 
clear and convincing evidence to overcome the provisions of 
38 U.S.C.A. § 1154(b).  In contrast to service records which 
only shows silence as to tinnitus complaints, the service 
records actually show audiometric testing which revealed 
normal hearing acuity.  In other words, there is affirmative 
competent evidence (not just a lack of documented complaints) 
showing no hearing loss during service.  The Board views this 
as clear and convincing competent evidence that there was no 
hearing loss disability during service.  There is also a lack 
of any post-service treatment records until February 1981.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service complaints and treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Moreover, the only competent medical opinion that addresses 
the issue of a possible nexus between the Veteran's hearing 
loss and service specifically weighs against such a nexus.  

Although the Veteran has reported that he suffered hearing 
loss during combat, there is clear and convincing evidence to 
the contrary to rebut 38 U.S.C.A. § 1154(b).  The 
preponderance of the evidence is against a finding that 
hearing loss disability was manifested during service or for 
a number of years thereafter.  Service connection for hearing 
loss disability is not warranted. 

Skin Cancer

The Veteran testified that he conducted combat operations as 
a door gunner.  As such, he was not physically ("boots on 
the ground") in the jungle; but he flew into the jungle 
while picking up and dropping off combat troops.  He 
testified that some of the areas in which he landed were 
barren, defoliated, parts of the jungle.  He stated that he 
ignored the problems with his skin (bumps, rashes, etc.) for 
a couple years; and that he was first treated in the mid 
1970s.  He currently undergoes full body examinations in 
which the examiner (Dr. M.K.) finds spots and freezes them 
with a bottle of liquid nitrogen.  Most of the time, the 
disability manifests itself on his upper body with symptoms 
of itchiness, crustiness, and oozing.    

The claims file shows various diagnoses for skin disorders, 
described as lesions, keratoses, and a 1993 pathology report 
showing lentigo maligna (melanoma in-situ).  However, there  
is no competent evidence suggesting a nexus between any of 
the reported skin disorders and service.  

The Veteran's wife testified that she first noticed his skin 
disability in 1977 (before they were married).  This was 
approximately 10 years after the Veteran's discharge from 
service.  

It appears that the Veteran's contention is that his skin 
disability is related to exposure to herbicides  Based on the 
Veteran's service in Vietnam, his exposure to Agent Orange is 
presumed.  However, none of the reported skin disorders are 
listed as a disease subject to presumptive service connection 
pursuant to § 3.307(a)(6).  The presumption is therefore not 
applicable.  

With regard to the 1993 report of lentigo maligna (melanoma 
in-situ), assuming for the sake of argument that the medical 
evidence shows this to be a cancer, this was shown well 
beyond the one-year presumptive period for malignant tumors.  

Regardless of any presumptive provisions, it may nevertheless 
be shown that there is a direct nexus between any current 
disability and service.  However, in this case there is a no 
evidence of the claimed skin disorder during service or for a 
number of years thereafter.  Significantly, the Veteran 
expressly denied skin diseases, tumors, growth, cysts, and 
cancer at the time of his separation examination in January 
1967, and his skin was clinically evaluated as normal at that 
time.  He was seen for plantar warts during service, but this 
does not appear to be in any manner connected with the skin 
lesions he is claiming as skin cancer in connection with his 
claim.  

Moreover, there is an April 2007 treatment report in which a 
Dr. K.M. diagnosed the Veteran with actinic keratoses.  Dr. 
K.M. also stated that "I advised patient that these lesions 
are related to sun exposure and that it is not related to 
Agent Orange exposure..."  There is otherwise no competent 
evidence suggesting a link to service.  

The Board finds that without any evidence of the disability 
in service, and without a nexus opinion that links the 
current disability to Agent Orange exposure, the 
preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for pre-cancerous melanois or lintigo 
maligna (melanoma in-situ) claimed as melanoma skin cancer 
related to Agent Orange exposure must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for tinnitus is warranted.  To this 
extent, the appeal is granted. 

Service connection for hearing loss and for skin cancer is 
not warranted.  To this extent, the appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


